IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: October 25, 2019

                                              ________________________________________
                                                           TONY M. DAVIS
                                                 UNITED STATES BANKRUPTCY JUDGE
______________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

In re:                                           §
                                                 §
ORLY GENGER,                                     §        Case No. 19-10926-TMD
    (Debtor)                                     §         Chapter 7

         ORDER REGARDING DEBTORS’ MOTION FOR CONTINUANCE AND
             FOR ENTRY OF AN ORDER RELATED TO DISCOVERY

         On October 23, 2019, the Court held a hearing on the Debtor’s Motion for Continuance,

to Consolidate Hearings and For Entry of an Order Related to Discovery [ECF No. 106]. At the

hearing, the Court found that consideration of all matters in this case should be abated pending a

decision on Sagi Genger’s motion to transfer venue [ECF No. 32].

         IT IS THEREFORE ORDERED that consideration of all pending matters, except for the

request to transfer venue, are abated.

                                              ###
